KRUEGER, Judge.
The conviction is for theft of property over the value of $50. The punishment assessed is confinement in the state penitentiary for a period of two years.
Since perfecting his appeal, appellant has filed a written motion, duly verified, requesting the privilege of withdrawing said appeal. The motion is granted and the appeal is ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals .and approved by the court.